t c memo united_states tax_court allen t stettner and julie a stettner petitioners v commissioner of internal revenue respondent docket no filed date frank a dipietro and jonathan m hoffmann student for petitioners jeremy j eggerth and john schmittdiel for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure the issues for decision are whether petitioners’ car 1unless otherwise indicated all section references are to the internal continued racing activity during constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in minnesota when the petition was filed in allen stettner formed al stettner racing petitioners reported net losses of dollar_figure and dollar_figure from al stettner racing on schedules c profit or loss from business for and respectively petitioners stopped operating al stettner racing in and they did not report a car racing activity on schedules c for in petitioners filed a chapter bankruptcy petition that by their own admission was attributable in part to al stettner racing’s losses continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2petitioners’ bankruptcy was discharged in in mr stettner was unemployed and withdrew a portion of his sec_401 plan account to form ajs motorsports ajs despite having no formal business education and having incurred substantial losses while operating al stettner racing mr stettner was confident that he could operate ajs for a profit he believed that nearly years of racing experience reading periodicals and online resources and consulting with drivers who were regularly successful established the requisite expertise for operating a profitable racing business mr stettner devoted hours per week to ajs while unemployed in and hours per week after he became gainfully_employed in mr stettner did not have a written business plan for ajs only a mental one nor did ajs have a separate bank account rather he paid ajs’ expenses out of petitioners’ personal checking account petitioners reported net profits and losses from ajs on schedules c for as follows year gross_income total expenses net profit loss dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number ajs’ gross_income comprised race prize money dollar_figure-dollar_figure for winning dollar_figure-dollar_figure for participating and a variable amount dependent on final race position proceeds from sales of used parts and cars and sponsorship payments mr stettner participated in races per year and earned roughly dollar_figure-dollar_figure per race mr stettner claimed that ajs received annually and included in gross_income roughly dollar_figure-dollar_figure cash from sponsors however a review of the record indicates only one sponsor lallier electric gave cash dollar_figure annually ajs’ other sponsors opted to give a discount for parts purchased at their stores ajs paid at least dollar_figure and dollar_figure of expenses for car parts purchased from fegers racing for and respectively both amounts exceed ajs’ total expenses reported on schedules c for those respective years therefore contrary to ajs’ reported net profits on schedules c for and we find that ajs had net losses of at least dollar_figure and dollar_figure for and respectively during and mr stettner worked as a mechanic for kremer services llc kremer he purchased tools in connection with his employment pincitepetitioners’ reported total expenses on schedules c for and of dollar_figure and dollar_figure respectively kremer costs of which petitioners claimed as deductions for unreimbursed employee_expenses on schedules a itemized_deductions of dollar_figure and dollar_figure for and respectively mr stettner received dollar_figure and dollar_figure in wages from kremer for and respectively on date petitioners filed form_5213 election to postpone determination as to whether the presumption applies that an activity is engaged in for profit on date respondent issued petitioners a notice_of_deficiency for that disallowed schedule c expense deductions pursuant to sec_183 and determined petitioners were liable for an accuracy- related penalty under sec_6662 petitioners timely filed a petition for redetermination of the deficiency and the accuracy-related_penalty i sec_183 opinion sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general however a taxpayer may not deduct expenses_incurred in connection with activities not engaged in for profit such as activities primarily carried on as sport as a hobby or for recreation to offset taxable_income from other sources sec_183 and b sec_1_183-2 income_tax regs section c defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity is engaged in for profit if the taxpayer has an actual honest profit objective even if it is unreasonable or unrealistic 544_f3d_900 8th cir aff’g tcmemo_2007_309 see sec_1_183-2 income_tax regs whether the taxpayer had the requisite profit objective is determined by looking at all the facts and circumstances 908_f2d_369 8th cir rev’g tcmemo_1988_468 sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs evidence from the years after the year in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years see eg smith v commissioner tcmemo_1993_140 pursuant to sec_183 an activity is presumed to be engaged in for profit if the activity produces income in excess of deductions for any three of the five consecutive years which end with the taxable_year unless the commissioner establishes to the contrary see 112_tc_247 sec_183 allows a taxpayer to elect to defer the determination of whether the presumption applies until the close of the fourth taxable_year following the taxable_year in which he first engaged in the activity the election must be made within three years after the due_date of the taxpayer’s return determined without extensions for the taxable_year in which the taxpayer first engages in the activity but not later than days after the taxpayer received a written notice if any from the appropriate internal_revenue_service official proposing to disallow deductions attributable to an activity_not_engaged_in_for_profit under sec_183 sec_12_9 temporary income_tax regs fed reg date see sec_183 mr stettner first engaged in ajs in and therefore petitioners timely filed form_5213 petitioners reported income in excess of deductions for ajs on schedules c for but we find that ajs had net losses of at least dollar_figure and dollar_figure for and respectively accordingly ajs did not produce gross_income in excess of deductions for three of the preceding five taxable years and therefore petitioners are not entitled to the presumption that ajs was engaged in for profit under sec_183 4even if we were to accept petitioners’ reported net profits on schedules c for tax years and thereby find that they are entitled to the presumption continued the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 if however the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and because we decide the sec_183 issue on the preponderance_of_the_evidence the burden_of_proof is irrelevant see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 sec_1_183-2 income_tax regs provides a nonexclusive list of factors to consider in evaluating a taxpayer’s profit objective such as the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may continued under sec_183 there is ample evidence in this case to indicate that petitioners did not engage in ajs for profit nor did they have an actual honest profit objective for ajs see eg burnett v commissioner tcmemo_1985_620 see also sec_1_183-2 income_tax regs appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved no single factor is determinative of the taxpayer’s intention to make a profit and more weight may be given to some factors than others 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir see 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs we examine each of these factors in turn a manner in which petitioner conducted the activity the fact that the taxpayer carries on an activity in a businesslike manner may indicate a profit_motive sec_1_183-2 income_tax regs this determination requires that we consider whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner substantially_similar to those of other activities of the same nature that were profitable changed operating methods adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability and prepared a business plan id see keating v commissioner tcmemo_2007_309 94_tcm_383 numerous court opinions mention that a businesslike operation often would involve a business plan petitioners did not have a written business plan for ajs only a mental one ajs did not have its own bank account and all of its expenses were paid from petitioners’ personal checking account failure to keep adequate books_and_records and the lack of a written business plan indicate that petitioners did not conduct ajs in a businesslike manner nor in a manner similar to those of other profitable car racing activities we find that petitioners failed to conduct ajs in a manner consistent with the operation of a profit-seeking enterprise further petitioners did not change operating methods adopt new techniques or abandon unprofitable methods that contributed initially to al stettner racing’s losses and subsequently to petitioners’ chapter bankruptcy petition accordingly this factor favors respondent b expertise of petitioners or their advisers preparation for an activity by the extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit_motive sec_1_183-2 income_tax regs see 72_tc_659 mr stettner’s car racing experience of 20-plus years is a valuable way to gain expertise in an activity but petitioners have not acquired the requisite expertise necessary to conduct a car racing business profitably as evidenced by both al stettner racing’s and ajs’ history of losses further petitioners did not introduce any credible_evidence that the regularly successful drivers that mr stettner consulted made a profit in car racing or were anything other than mere hobbyists nor did petitioners specify which online resources and periodicals he read for research conversely respondent has not convinced us that petitioners lacked the requisite expertise to conduct a car racing business profitably accordingly this factor is neutral c petitioners’ time and effort devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs time and effort may be devoted to an activity that has substantial personal and recreational aspects on account of a taxpayer’s enjoyment of that activity rather than the taxpayer’s intention to derive a profit see 23_tc_90 aff’d per curiam 227_f2d_779 6th cir mr stettner was unemployed when he started ajs in and devoted hours per week to it he became gainfully_employed in and thereafter devoted hours per week to ajs although as we find infra p mr stettner enjoys racing and derives much pleasure from it we find that he also spent significant personal time and effort preparing his cars for racing events accordingly this factor favors petitioners d expectation that assets used in the activity may appreciate an expectation that assets used in the activity will appreciate in value and therefore may produce an overall economic profit may indicate a profit_motive even if the taxpayer derives no operational profit sec_1_183-2 income_tax regs petitioners acknowledge that assets used in racing rarely if ever appreciate and therefore they had no expectation that their assets would appreciate accordingly this factor favors respondent see eg emerson v commissioner tcmemo_2000_137 79_tcm_1921 stating that because the taxpayer had no expectation that the race car would appreciate in value this factor weighs against the taxpayer snoddy v commissioner tcmemo_1991_ 61_tcm_2811 stating that irrespective of the taxpayer’s assumption that a race car would not appreciate in value t he prospect of appreciation in the race car’s value is not a matter in the taxpayer’s favor here e petitioners’ success in carrying on similar or dissimilar activities the fact that a taxpayer engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners operated al stettner racing an activity nearly identical to ajs from through and reported net losses of dollar_figure and dollar_figure respectively accordingly this factor strongly favors respondent f petitioners’ history of income or loss from the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit_motive id subpara a series of losses during the initial stage of an activity does not necessarily indicate a lack of profit_motive engdahl v commissioner t c pincite sec_1_183-2 income_tax regs the goal however must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup losses_incurred in the intervening years see 45_tc_261 aff’d 379_f2d_252 2d cir ajs reported net losses of dollar_figure and dollar_figure for and respectively and we find ajs had net losses of at least dollar_figure and dollar_figure for and respectively we also question the accuracy of ajs’ reported net profits for because we do not find credible mr stettner’s testimony that he purchased tools during and in connection with his employment at kremer but did not use those tools in connection with ajs’ activities particularly because he reported more unreimbursed employee_expenses than wages from kremer for accordingly this testimony reflects adversely upon mr stettner’s general credibility therefore ajs may have paid additional expenses in that were not reported as schedule c expenses but rather were reported as unreimbursed employee_expenses on schedule a we are highly skeptical that petitioners will realize a profit on the entire operation because ajs will not generate sufficient net_earnings to recoup prior losses see id accordingly this factor favors respondent g amount of occasional profits earned the amount of occasional profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets used in the activity may indicate a profit_motive sec_1_183-2 income_tax regs the 5discussed supra pp opportunity to earn substantial profits in a highly speculative venture may ordinarily be sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id mr stettner had the opportunity to earn up to dollar_figure per race for winning but there is no evidence that he ever won a race during most of ajs’ reported profits consist of proceeds from the sale of used parts and cars lallier electric’s dollar_figure annual sponsorship payment and minimal race prize money dollar_figure-dollar_figure per race petitioners’ initial investment in ajs was substantial dollar_figure of total expenses for and ajs did not operate for a net profit during any year from the reported net profits for if accurate are minimal accordingly this factor favors respondent h petitioners’ financial status a lack of substantial income from sources other than the activity may indicate that the activity is engaged in for profit id subpara substantial income from sources other than the activity particularly if losses from the activity generate substantial tax benefits may indicate the activity is not engaged in for profit especially if personal or recreational elements are involved id see golanty v commissioner t c pincite petitioner was unemployed when he started ajs in and withdrew a portion of his sec_401 plan account to fund his initial investment accordingly this factor favors petitioners i elements of personal pleasure or recreation the presence of personal pleasure or recreational elements in carrying on an activity may indicate the activity is not engaged in for profit sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not by itself determinative that the activity is not engaged in for profit see id there is no question that mr stettner enjoyed and obtained pleasure from his car racing activity evidenced by his 20-plus years of racing experience accordingly this factor favors respondent j conclusion of the nine factors listed in sec_1_183-2 income_tax regs six favor respondent two favor petitioners and one is neutral after considering the factors and the facts and circumstances of this case we conclude that petitioners did not have an actual honest profit objective in operating ajs during accordingly petitioners’ deductions for expenses paid with respect to ajs are subject_to the limitations of sec_183 ii sec_6662 penalty the commissioner bears the burden of production with respect to a taxpayer’s liability for a penalty see sec_7491 116_tc_438 once the burden of production is met a taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for his underpayment of federal_income_tax see rule a higbee v commissioner t c pincite sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 once the commissioner has met his burden the taxpayer may avoid a sec_6662 accuracy-related_penalty if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 a determination of reasonable_cause and good 6in this case the deficiency underpayment of income_tax and understatement of income_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners reported federal_income_tax liability of dollar_figure for and respondent determined a deficiency of dollar_figure petitioners’ deficiency amount for tax_year exceeds dollar_figure which is greater than of the tax required to be shown on petitioners’ returns for that year the understatement of federal_income_tax for is substantial and respondent has satisfied his burden of producing evidence that the penalty is justified petitioners did not address the sec_6662 penalty at trial nor have they presented any evidence showing reasonable_cause for any portion of the underpayment accordingly we sustain the accuracy-related_penalty respondent determined for we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
